[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISQUALIFY (#103)
In acting on a motion to disqualify a factual determination must be made by the trial court. Moss v. Coughlin, Superior Court judicial district of Danbury, docket number 317082 (April 4, 1985, Stodolink, J.)13 CLR 633, 1995 Ct. Sup. 4533; Walsh v. Walsh, 5 CSCR 278, 279 (October 23, 1989, Goldstein, J.). The above motion is not supported by affidavits. There are no opposition documents in the file. An evidentiary hearing must be held on: (1) the underlying facts and supporting documentation; (2) the balancing test of Goldenberg v. Corporate Air,Inc., 189 Conn. 504, 507 (1983); (3) standing of the moving party; (4) proof of existing and past attorney/client relationships involving Humberto Gonzalez; (5) proof of existing and past attorney/client relationships involving Carl M. Dunham, Jr.; (6) whether the issues involved in the McKenna/Dunham relationship are substantially related (i.e. potentially clear, identical or essentially the same); (7) the correct spelling of the name of the ward, and; (8) any other issues brought to the attention of the court by the parties.
Attorney Michael S. McKenna and/or Sinkiewicz  McKenna, P.C. must file an appearance. Any attorney representing Carl M. Dunham, Jr. as deponent must file an appearance.
This court orders that there will be no further action on any motions CT Page 7586 either in the file or to be filed until a decision is made by the undersigned after an evidentiary hearing on the Motion to Disqualify dated May 21, 2002 (#103). This stay order includes the Motion to Dismiss Probate Appeal dated May 29, 2002 (#108), Motion For Protective Order (deposition of Carl M. Dunham, Jr.) dated May 17, 2002 (#102) and any motions in opposition to these two motions.
This court, Hon. Kevin Tierney, will retain jurisdiction over the Motion to Disqualify, said motion having been assigned to the undersigned in the ordinary course of business on the Non-Arguable Short Calendar of June 10, 2002.
All counsel will immediately contact Case Flow, at 123 Hoyt Street, Stamford, CT (203) 965-5336 to schedule said evidentiary hearing.
BY THE COURT
  ___________________ TIERNEY, J.
Copies of this order have been sent on June 13, 2002 to the following:
Michael S. McKenna, Esq.               Griffith H. Trow, Esq. Sienkiewicz  McKenna, P.C.            Trow  Sank, P.C. 9 South Main Street                    30 Oak Street P.O. Box 786                           Stamford, CT 06905 New Milford, CT 06776
Steven I. Fried, Esq.                  Richard C. Gradowski Conservator                            50 Park Lane 321 Broadway                           P.O. Box 127 New York, N.Y. 10007                     New Milford, CT 06776